IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-15,158-43


               EX PARTE LAWRENCE EDWARD THOMPSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1703989-A IN THE 228TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Specifically, the record before this

Court does not include Applicant’s Response to the State’s Original Answer.

       The district clerk shall either forward to this Court Applicant’s Response or certify in writing
                                                                                                  2

that this document is not part of the record. The district clerk shall comply with this order within

thirty days from the date of this order.



Filed: January 10, 2022
Do not publish